DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Outer Shell
Species 1: Figs. 1-18 and 22-33 – an outer shell with a lateral adjustment subsystem that is configured to lift upwards on a hinge, T-shaped lateral connectors, a paddle-shaped top shell member without lateral rear extensions
Species 2: Figs. 71-82 – an outer shell with a lateral adjustment subsystem that is configured to slide towards the front of the helmet without lifting a cam, S-shaped lateral connectors, and a substantially rectangular top shell member with lateral rear extensions
Should Applicant elect Species 1, an additional subspecies election is required between the following three Adjustment System Locks subspecies:
Adjustment System Locks
Subspecies 1A: Figs. 35-41 – a rear shell lock with an upper cam, upper top cam post, and a central locking projection
Subspecies 1B: Figs. 42-48 – a rear shell lock with an upper cam, central cam post, and series of locking projections.
Subspecies 1C: Figs. 50-54 – a rear shell lock with an upper cam and central cam post
Upon election of either Species 1 (and an Adjustment System Lock subspecies) or Species 2, an additional subspecies election is required from each group of the following Faceguard and Inner Pad System subspecies groups:
Faceguards
Subspecies FA: Fig. 19 – a faceguard with a cage-like configuration
Subspecies FB: Figs 20 – a faceguard with a shield-like configuration
Inner Pad System
Subspecies IPA: Fig. 21 – an inner pad that is remarkably shaped like the outer shell with a floating liner
Subspecies IPB: Figs. 65A-70 – an inner pad that has a trilobal structure
Applicant is required, in reply to this action, to elect a single species from each category to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 76, and 79 currently appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of Species 1 having the lateral adjustment subsystem that is configured to lift upwards on a hinge, T-shaped lateral connectors, a paddle-shaped top shell member without lateral rear extensions, which is not found in Species 2.
The special technical feature of Species 2 having with the lateral adjustment subsystem that is configured to slide towards the front of the helmet without lifting a cam, S-shaped lateral connectors, and a substantially rectangular top shell member with lateral rear extensions, which is not found in Species 1.
Moreover, the common structure of the three species is unpatentable over Rogers US 8510870, hence this common technical feature of a lateral adjustment subsystem is not a special technical feature as it does not make a contribution over the prior art.
Rogers discloses a helmet (Fig. 1, #10) comprising an outer shell (Fig. 1, #11), an inner padding disposed within the outer shell (Fig. 5, #80; Col. 5, l. 27 - Col. 6, l. 12), and an adjustment system (Fig. 5, #60) configured to adjust a fit of the helmet on the user's head (Abstract); and the adjustment system (Fig. 4, #60) comprising a longitudinal adjustment subsystem (Fig. 4, #60/66/22; Col. 4, l. 55 - Col. 5, l. 26) configured to adjust a longitudinal dimension (Fig. 6, #90) of the helmet in a longitudinal direction (Fig. 6, #98) of the helmet; and a lateral adjustment subsystem (Fig. 4, #60/52/36; Col. 6, l. 13-51 and Col. 9, l. 58 - Col. 10, l. 27) configured to adjust a lateral dimension (Fig. 4, #95) of the helmet in a lateral direction of the helmet (Fig. 4); the longitudinal adjustment subsystem and the lateral adjustment subsystem being operable independently from one another (Col. 9, l. 42-46) to adjust the longitudinal dimension of the helmet and the lateral dimension of the helmet independently from one another over at least part of a range of adjustability of the longitudinal dimension of the helmet and at least part of a range of adjustability of the lateral dimension of the helmet (Col. 4, l. 3-23).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAQUEL M. WEIS/
Examiner, Art Unit 3732